Citation Nr: 1641912	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  14-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 10, 2012; for the grant of service connection for residuals of a back injury, lumbar laminectomy, discectomy and lumbar fusion (low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision, in relevant part, granted service connection for a low back disability, effective December 10, 2012.  In November 2013 the Veteran filed a notice of disagreement with the assigned effective date.  The Veteran was provided with a statement of the case in June 2014 and perfected his appeal with a July 2014 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in January 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System.  A review of the Veteran's Virtual VA claims file reveals the June 2009 notification letter.  


FINDINGS OF FACT

1.  The August 1979 rating decision, which denied service connection for a low back disability, was not appealed following the issuance of notice of the denial to the Veteran in August 1979; and that decision is final.

2.  The denial of service connection was continued in an August 1994 rating decision, December 1998 Board Decision, July 2008 rating decision and June 2009 rating decision.  The Veteran did not initiate an appeal with respect to the June 2009 rating decision and that decision is final.  

3.  On December 10, 2012, the Veteran filed a formal claim to reopen his previously denied claim of entitlement to service connected for a low back disability.  

4.  No communication received prior to December 12, 2010, can be reasonably construed as a claim to reopen the previously denied claim of entitlement to service connection for a back or bilateral hip disability.   


CONCLUSION OF LAWS

1.  The June 2009 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).

2.  The criteria for an effective date earlier than December 10, 2010, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  The Veteran's claim for an earlier effective date arises from a disagreement with the initial date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, it appears that all known, relevant and available records have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is entitled to an earlier effective date for his low back disability.  Specifically, the Veteran contends that he is entitled to his original date of claim as he has continuously submitted evidence in support of his claim and he was eventually granted service connection.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014)

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  
Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  

By way of history, the Veteran filed a claim for a low back disability in June 1978.  In an August 1979 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal that decision.  

In May 1985 the Veteran filed a claim for non-service connected pension due, at least in part, to his low back disability.  Non-service connected pension was granted in a February 1994 rating decision.  

The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a low back disability in April 1994.  In a September 1994 rating decision, the RO, in relevant part, denied the Veteran's claim to reopen.  The Veteran appealed this decision to the Board.  In a September 1997 decision, the Board in relevant part, reopened the Veteran's claim and remanded for additional development.  In a December 1998 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  

The Veteran filed a claim to reopen in April 2008.  In a July 2008 rating decision the RO continued the denial of service connection.  An April 2009 VA examination was then added to the claims file, within a year of the July 2008 rating decision.  The RO then continued the denial of service connection in a June 2009 rating decision.  

The Veteran was notified of this decision and of his appellate rights by way of a letter sent to him on June 30, 2009.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2009 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a claim to reopen on December 10, 2012.  An October 2013 rating decision granted service connection for a low back disability and assigned an effective date of December 10, 2012.  

The Board finds that no other correspondence or communication received by the VA before December 10, 2012, can be reasonably construed as an intent to file a formal or informal claim to reopen his previously denied claim of entitlement to service connection for a low back disability.  Therefore, the Board must find that the appropriate date of claim is December 10, 2012.  

In regards to the date entitlement arose, the Board notes that service connection was granted based on an October 11, 2013, VA medical opinion that related the Veteran's low back disability to his military service.  The Board acknowledges the April 23, 2009, VA medical opinion that also related the Veteran's low back disability to his military service.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the date entitlement arose is April 23, 2009.  

The Board again notes that the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  In applying the regulation to the facts of the case, the date of claim is later than the date entitlement arose.  Therefore, the appropriate effective date is December 10, 2012.  38 C.F.R. § 3.400 (r).  

In sum, the presently assigned effective date of December 10, 2012, is appropriate and there is no basis for an award of service connection for a low back disability prior to that date as finality has attached to the June 2009 rating decision.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than December 10, 2012, for the grant of service connection for a low back disability is denied.



____________________________________________
DEBBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


